 1   Doris A. Kaelin
     P.O. Box 1582
 2   Santa Cruz, CA 95061
     (831) 600-8093
 3   Trustee in Bankruptcy
 4
 5                               UNITED STATES BANKRUPTCY COURT

 6                  NORTHERN DISTRICT OF CALIFORNIA-SAN JOSE DIVISION
 7
 8   In re:                                                 Case No. 18-50398 MEH

 9   TECHSHOP, INC.                                         Chapter 7

10                                                          REPORT OF SALE (ASU)
11                                 Debtor(s)

12            Pursuant to the Order Authorizing Sale of Personal Property [Dkt. 187], the Trustee sold all
13   of the estate’s right, title and interest to certain personal property (“Assets”) to Arizona Board of

14   Regents, a body corporate for and on behalf of Arizona State University (“Buyer”), for cash proceeds
     of $30,000, pursuant to the terms to the terms of the Agreement to Purchase Personal Property
15
     [“Agreement”; Exhibit B, Dkt. 155].       Pursuant to the terms of the Agreement, Trustee also quit
16
     claimed any right, title and interest, if any, in and to the Assets owned by TechShop Phoenix, LLC.
17
              The term “Assets” is defined in the Agreement as “certain personal property that was owned
18
     or controlled by the Debtor and/or TechShop Phoenix, LLC” located at the Premises. The term
19   “Premises” refers to previously rented space within the building and improvements located at 249
20   East Chicago Street, Chandler, Arizona, which was the subject of a prior Sublease between Buyer as
21   landlord and TechShop Phoenix, LLC as tenant, as provided by the Agreement.
22            The Trustee has received the purchase price of $30,000 from Buyer as required by the
23   Agreement.

24
     DATED: October 21, 2018
25
26
                                          By: /s/ Doris A. Kaelin
27                                            DORIS A. KAELIN,
                                              Trustee in Bankruptcy
28



     Case: 18-50398      Doc# 190      Filed: 10/21/18   Entered: 10/21/18 13:19:13       Page 1 of 1
